Name: Commission Regulation (EEC) No 2050/85 of 24 July 1985 fixing the weighting coefficients to be used in calculating the Community market price for pig carcases and repealing Regulation (EEC) No 2095/84
 Type: Regulation
 Subject Matter: animal product
 Date Published: nan

 25 . 7. 85 Official Journal of the European Communities No L 193/21 COMMISSION REGULATION (EEC) No 2050/85 of 24 July 1985 fixing the weighting coefficients to be used in calculating the Community market price for pig carcases and repealing Regulation (EEC) No 2095/84 Commission Regulation (EEC) No 2095/84 (*) should be adjusted ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organi ­ zation of the market in pigmeat ('), as last amended by Regulation (EEC) No 2966/80 (2), and in particular Article 4 (6) thereof, Whereas the Community market price for pig carcases, as referred to in Article 4 (2) of Regulation (EEC) No 2759/75, must be established by weighting the prices recorded in each Member State by coeffi ­ cients expressing the relative size of the pig population of each Member State ; whereas these coefficients should be determined on the basis of the number of pigs counted at the beginning of December each year in accordance with Council Directive 76/630/EEC of 20 July 1976 concerning surveys of pig production to be made by the Member States (3), as amended by Directive 79/920/EEC (4) ; Whereas, in view of the results of the census of December 1984 the weighting coefficients fixed by HAS ADOPTED THIS REGULATION : Article 1 The weighting coefficients referred to in Article 4 (2) of Regulation (EEC) No 2759/75 shall be as specified in the Annex to this Regulation . Article 2 Regulation (EEC) No 2095/84 is hereby repealed . Article 3 This Regulation shall enter into force on 1 August 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 24 July 1985 . For the Commission Frans ANDRIESSEN Vice-President ( l ) OJ No L 282, 1 . 11 . 1975, p. 1 . (j OJ No L 307, 18 . 11 . 1980, p. 5 . 0 OJ No L 223, 16 . 8 . 1976, p. 4 . n OJ No L 281 , 10 . 11 . 1979, p. 41 . O OJ No L 193 , 21 . 7. 1984, p. 18 . No L 193/22 Official Journal of the European Communities 25. 7 . 85 ANNEX Weighting coefficients to be used in calculating the Community market price for pig carcases Belgium 6,7 Denmark 11,3 Germany 29,5 France 13,8 Greece 1,4 Ireland 1,3 Italy 11,3 Luxembourg 0,1 Netherlands 14,8 United Kingdom 9,8